DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 06/17/2021.

Claims 26, 28-32, 35-43 are pending and being examined.  Claims 1-25, 27, 33-34 are canceled.  Claims 26, 40, 41 are amended and claims 42-43 are newly added with no new subject matter being introduced.

Claims 26, 28-32, 35-43 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not each nor render obvious all the cumulative limitations of independent claim 26 with particular attention to “a surface deposited transition metal, alkali metal, alkaline earth metal, noble metal, lanthanide element, or mixtures thereof”.
The prior art references do not each nor render obvious all the cumulative limitations of independent claim 42 with particular attention to “a second catalytically active material deposited on the surface of the first catalytically active material”.
The prior art references do not each nor render obvious all the cumulative limitations of independent claim 43 with particular attention to “a second catalytically 
Berry et al. (US 8133463 B1) is considered to be the closest prior art.
Berry teaches a mixed-metal oxide catalyst comprising a pyrochlore having the claimed composition A2-w-xA’wA”xB2-y-zB’yB”zO7-Δ where an average ionic radius ratio of ions in A, A’, and A”-site holding an 8-fold coordination with oxygen to ions B, B’, and B” site holding 6-fold coordination with oxygen is between 1.46 and 1.8 (Berry, claim 1).
Berry teaches the mixed-metal oxide catalyst further comprises a second catalytically active material by teaching the pyrochlore material catalyst is comprised of the one or more pyrochlores and one or more of another crystal phase including simple oxide, perovskites, fluorites, weberites (Berry, claim 4).
Berry does not teach nor render obvious the composition comprising a surface deposited transition metal, alkali metal, alkaline earth metal, noble metal, lanthanide element, or mixtures thereof.
Berry does not teach nor render obvious a second catalytically active material deposited on the surface of the first catalytically active material nor does he teach/render obvious a second catalytically active material comprising a surface deposited transition metal, alkali metal, alkaline earth metal, noble metal, lanthanide element, or mixtures thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734